UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
FIRST CAPITAL ESTATE INVESTMENTS, LLC, :
a California Limited Liability Company,
                                                                :
                                        Petitioner,
                                                                :
                           v.
                                                                :   MEMORANDUM AND ORDER
SDDCO BROKERAGE ADVISORS, LLC,
                                                                :      18-CV-2013 (JGK) (KNF)
                                       Respondent.
---------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

                    MOTION TO WITHDRAW AS COUNSEL OF RECORD

        Before the Court is an unopposed, second motion by Brinen & Associates, LLC (“BA”),

pursuant to Local Civil Rule 1.4 of this court, to withdraw as counsel of record for the petitioner

and to permit the petitioner 30 days to retain new counsel. BA contends that granting the motion

is warranted because: (1) the petitioner failed to pay BA’s fees and costs; (2) withdrawing at this

stage of the litigation would not prejudice unduly “the existing case schedule”; and (3) the

petitioner’s managing member Suneet Singal (“Singal”) “has represented to the moving party his

intent to retain alternate counsel.” In support of the motion, BA submitted an affidavit by its

attorney Joshua D. Brinen (“Brinen”) with: (a) Exhibit 1, the April 20, 2017 retainer agreement;

(b) Exhibit 2, Exhibit G to the April 20, 2017 retainer agreement concerning “Commercial

Litigation:; (c) Exhibit 3, “the termination letter”; and (d) Exhibit 4, Exhibit C to the April 20,

2017 retainer agreement concerning “Securities Transactions.”

        Brinen states that, on April 20, 2017, the petitioner retained BA’s services. He contends

that the scope of the retainer agreement includes “corporate services and planning, corporate

transactions, securities transactions, domestic and international tax planning, commercial real

                                                        1
estate, tax controversy and commercial litigation.” According to Brinen, commercial litigation

includes “drafting or negotiating, arbitration and mediation and litigation in federal and state

practice.” Pursuant to the April 20, 2017 retainer agreement, the petitioner agreed that all work

done under the agreement would be conducted on an hourly basis. Brinen asserts that the April

20, 2017 retainer agreement “was at no time modified or amended” prior to “the termination

letter of September 2019.” Brinen states that, since April 20, 2017, he represented the petitioner

in various matters for which his “office has not been paid” and “at present the legal bill currently

owed” by the petitioner “is in excess of” $2,083.661.45.

       Brinen states that, “[o]n or about August 14, 2017,” the petitioner “hired my Firm as

counsel to represent and defend them [sic] in this lawsuit.” From “August 14, 2017 to the

present,” BA: (a) “conducted substantial discovery when this matter was before FINRA

[Financial Industry Regulatory Authority]”; (b) “attended multiple pre-hearing sessions before

FINRA”; (c) “conducted pre-hearing motion practice”; (d) “attended a two-day arbitration

hearing before FINRA”; (e) “reviewed FINRA’s award of February 2, 2018”; and (f) “prepared

and filed a petition with the Court seeking to vacate the FINRA award on procedural grounds.”

Brinen contends that, “in conducting the above legal work on behalf of” the petitioner, BA is

owed” $163,780.17, and to date, received no payment from the petitioner. Brinen states: “When

I was hired as counsel for the Petitioner in this action, it was with the understanding between [the

petitioner and BA] that [the petitioner] promised to pay all professional fees and expenses

invoiced by [BA].”

       On September 24, 2019, Brinen sent a letter to the petitioner stating, inter alia: (i) “I have

elected to withdraw from all representation of you, your companies, and all your matters,”

effective September 30, 2019, “due to ethical concerns related to your failure to pay your bill”;



                                                 2
(ii) “your account reflects a balance of” $2,035,813.09; and (iii) “[a] final statement will be sent

to you on October 1, 2019 reflecting the amount due.” Brinen asserts that, on November 13,

2019, Singal “made a representation via electronic mail message” to BA “that he intended and

was in the process of retaining alternate counsel to substitute in and represent” the petitioner

“going forward on all matters.” However, Brinen maintains, “Singal has not organized or

retained alternate counsel to represent” the petitioner in these “proceedings or any matter.”

Brinen states that BA “will be asserting a lien on all files and work product related to the above

proceedings pending full payment of outstanding legal fees owed to this firm.” Brinen filed a

certificate of service of the motion papers “via the Court’s CM/ECF system on all counsel of

record.”

                                      LEGAL STANDARD

       An attorney who has appeared as attorney of record for a party may be relieved or
       displaced only by order of the Court and may not withdraw from a case without
       leave of the Court granted by order. Such an order may be granted only upon a
       showing by affidavit or otherwise of satisfactory reasons for withdrawal or
       displacement and the posture of the case, including its position, if any, on the
       calendar, and whether or not the attorney is asserting a retaining or charging lien.
       All applications to withdraw must be served upon the client and (unless excused by
       the Court) upon all other parties.

       Local Civil Rule 1.4.

Rules 1.16(c)(5) and (d) of the New York Rules of Professional Conduct Provide:

       (c) Except as stated in paragraph (d), a lawyer may withdraw from representing a
       client when: . . . (5) the client deliberately disregards an agreement or obligation
       to the lawyer as to expenses or fees; . . .
       (d) If permission for withdrawal from employment is required by the rules of a
       tribunal, a lawyer shall not withdraw from employment in a matter before that
       tribunal without its permission. When ordered to do so by a tribunal, a lawyer shall
       continue representation notwithstanding good cause for terminating the
       representation.

       22 New York Compilation of Codes, Rules & Regulations § 1200.0.



                                                  3
“Non-payment of legal fees constitutes a ‘satisfactory reason’ for allowing withdrawal.” S.E.C.

v. Gibraltar Global Sec., Inc., No. 13 Civ. 2575, 2015 WL 2258173, at *2 (S.D.N.Y. May 8,

2015). “However, in the absence of proof that an attorney’s client is truly unable to fulfill the

payment obligations in question, courts have found non-payment of attorney’s fees alone not to

be a sufficient basis for withdrawal.” Id. “A common-law retaining lien, also known as a

general possessory lien, entitles the attorney ‘to retain all papers, securities or money belonging

to the client’ that come into the attorney’s possession in the course of the representation, as

security for payment of attorneys' fees.” Hoke v. Ortiz, 83 N.Y.2d 323, 331, 610 N.Y.S.2d 455,

459 (1994). “The purpose of the lien is to assist the attorney in preventing a client from refusing

or failing to pay charges justly due.” Pomerantz v. Schandler, 704 F.2d 681, 683 (2d Cir. 1983).

                           APPLICATION OF LEGAL STANDARD

       No proof of service of BA’s motion on the petitioner was filed. Since BA failed to serve

the instant motion on the petitioner, as required by Local Civil Rule 1.4, denying the motion on

this ground is warranted. Notwithstanding this deficiency, the Court will consider the motion.

       Although Brinen stated in his September 24, 2019 letter to the petitioner that he “elected

to withdraw from all representation of you, your companies, and all your matters,” effective

September 30, 2019, “due to ethical concerns related to your failure to pay your bill,” he did not

seek leave to withdraw as counsel of record in this action until December 30, 2019. In his

affidavit, Brinen does not explain why he: (1) did not seek leave to withdraw as counsel from

this action prior to informing the petitioner about his decision to withdraw from representation

for “failure to pay your bill,” on September 24, 2019; and (2) waited until December 30, 2019, to

seek withdrawal as counsel of record.




                                                  4
       In support of the instant motion, Brinen relies on the April 20, 2017 retainer agreement,

stating that it “was at no time modified or amended” prior to “the termination letter of September

2019.” Brinen also states in his affidavit that: (1) “[o]n or about August 14, 2017,” the petitioner

“hired my Firm as counsel to represent and defend them [sic] in this lawsuit”; and (2) “When I

was hired as counsel for the Petitioner in this action, it was with the understanding between [the

petitioner and BA] that [the petitioner] promised to pay all professional fees and expenses

invoiced by [BA].” Since Brinen states that the April 20, 2017 retainer agreement “was at no

time modified or amended,” and “[o]n or about August 14, 2017,” the petitioner “hired my Firm

as counsel to represent and defend them [sic] in this lawsuit,” it follows that the April 20, 2017

retainer agreement does not govern BA’s representation of the petitioner in this action; rather,

the terms of the August 14, 2017 agreement govern BA’s representation of the petitioner in this

action. However, Brinen failed to submit the August 14, 2017 agreement, including any term

showing “the understanding between [the petitioner and BA] that [the petitioner] promised to

pay all professional fees and expenses invoiced by [BA].”

       Brinen failed to submit “[a] final statement” that he asserted, in his September 24, 2019

letter to the petitioner, would be sent to the petitioner “on October 1, 2019 reflecting the amount

due.” Brinen asserts that, since April 20, 2017, he represented the petitioner in various matters

for which his “office has not been paid” and “at present the legal bill currently owed” by the

petitioner “is in excess of” $2,083.661.45. However, the petitioner’s alleged failure to pay for

BA’s legal services under the April 20, 2017 retainer agreement in “various matters” cannot

serve as the basis for approving withdrawal as counsel in this action because Brinen “was hired

as counsel for the Petitioner in this action,” on August 14, 2017, after the April 20, 2017 retainer

agreement.



                                                 5
       Brinen asserts that the petitioner owes BA “$163,780.17, and to date, received no

payment from the petitioner” in connection with legal services BA provided in this action. No

evidence was submitted in support of the motion of any invoice(s) that Brinen submitted to the

petitioner providing any details in connection with BA’s fees and expenses in this action. The

absence of: (a) the August 14, 2017 agreement by which the petitioner “hired” BA in this action;

(b) any invoice(s) submitted to and received by the petitioner showing that the petitioner owes

money for legal services BA provided in this action; and (c) evidence of the petitioner’s inability

to pay any fees alleged to be owed for BA’s legal services in this action militates against finding

that satisfactory reasons exist warranting withdrawal of counsel in this action based on the

petitioner’s disregard of its obligations to BA under the August 14, 2017 agreement.

       Brinen asserts in his affidavit that, on November 13, 2019, Singal “made a representation

via electronic mail message” to BA “that he intended and was in the process of retaining

alternate counsel to substitute in and represent” the petitioner “going forward on all matters.”

However, Brinen failed to submit the November 13, 2019 “electronic message” from Singal to

BA. Brinen acknowledges that “Singal has not organized or retained alternate counsel to

represent” the petitioner in these “proceedings or any matter,” although the basis of Brinen’s

knowledge about the petitioner’s engagement of “alternate counsel” in “any matter” other than

the instant action is not explained by Brinen. Brinen asserts that withdrawing at this stage of the

litigation would not prejudice unduly “the existing case schedule.” However, the respondent’s

pending motions for contempt and sanctions, Docket Entry No. 73, and for attorney’s fees,

Docket Entry No. 83, based on the petitioner’s failure to comply with post-judgment discovery

requests, show that withdrawal of BA as counsel of record for the petitioner, who exhibited

dilatory conduct in connection with post-judgment proceedings, would prejudice the respondent



                                                 6
and delay unjustly this action, prolonging it indefinitely, in light of Singal’s seeming inaction

following Brinen’s September 24, 2019 letter. Moreover, Brinen also delayed this action by

making improper objections to the respondent’s March 1, 2019 information subpoena, which the

Court overruled previously. See Docket Entry No. 66. The petitioner’s dilatory tactics in

connection with the post-judgment proceedings have been aided by Brinen’s conduct, disrupting

and delaying significantly the respondent’s prosecution of the post-judgment proceedings.

Additionally, Brinen failed to assert and show that the unpaid representation of the petitioner has

imposed a severe financial hardship on counsel. The Court finds that withdrawal of counsel at

this stage of the litigation is not warranted because it would only contribute to further delay

caused by the petitioner’s dilatory tactics.

       Brinen’s affidavit, the April 17, 2017 retainer agreement and Brinen’s September 24,

2019 letter to the petitioner, without more, are insufficient to show satisfactory reasons

warranting withdrawal of counsel.

                                          CONCLUSION

       For the foregoing reasons, the motion to withdraw as counsel of record, Docket Entry

No.77 is denied, without prejudice to any future application made upon showing a significant

change in circumstances supported by competent evidence, including, but not limited to: (1) the

August 14, 2017 agreement by which counsel “was hired as counsel for the Petitioner in this

action”; (2) the invoice(s) submitted to the petitioner by counsel for legal services counsel

performed in this action; (3) proof that the petitioner received counsel’s invoice(s) for legal

services counsel performed in connection with this action; and (4) corroborated evidence proving




                                                  7
the petitioner’s deliberate disregard of financial obligations under the August 14, 2017

agreement.

Dated: New York, New York
       April 14, 2020                                SO ORDERED:




                                                8
